 


114 HR 1901 IH: PTC Elimination Act
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1901 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Marchant (for himself, Mr. Pompeo, Mr. Sam Johnson of Texas, Mr. Perry, Mr. Flores, Mr. Shuster, and Mr. Scalise) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to phaseout and repeal the credit for electricity produced from certain renewable resources, to reduce the corporate income tax, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the PTC Elimination Act.  2.Phaseout and repeal of credit for electricity produced from certain renewable resources (a)Reduction of credit and phaseout amounts (1)In generalSection 45(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (2). 
(2)Conforming amendmentsSection 45(e)(2) of such Code is amended— (A)by striking the inflation adjustment factor and in subparagraph (A), and 
(B)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B). (3)Effective dateThe amendments made by this subsection shall apply to electricity, and refined coal, produced and sold after December 31, 2015. 
(b)Special rule for determining beginning of construction 
(1)In generalSection 45(e) of such Code is amended by adding at the end the following new paragraph:  (12)Special rule for determining beginning of constructionFor purposes of subsection (d) and section 48(a)(5), the construction of any facility, modification, improvement, addition, or other property shall not be treated as beginning before any date unless there is a continuous program of construction which begins, and makes significant progress, before such date and ends on the date that such property is placed in service.. 
(2)Effective dateThe amendment made by this subsection shall apply to taxable years beginning before, on, or after the date of the enactment of this Act. (c)Repeal of credit (1)In generalSubpart D of part IV of subchapter A of chapter 1 of such Code is amended by striking section 45 (and by striking the item relating to such section in the table of sections for such subpart). 
(2)Conforming amendments 
(A)Section 38(b) of such Code is amended by striking paragraph (8). (B)Section 45J of such Code is amended by adding at the end the following new subsection: 
 
(f)References to section 45Any reference in this section to any provision of section 45 shall be treated as a reference to such provision as in effect immediately before its repeal.. (C)Section 45K(g)(2) of such Code is amended by striking subparagraph (E). 
(D)Section 48 of such Code is amended by adding at the end the following new subsection:  (e)References to section 45Any reference in this section to any provision of section 45 shall be treated as a reference to such provision as in effect immediately before its repeal.. 
(E)Section 54(d)(2)(A) of such Code is amended by inserting (as in effect immediately before its repeal) after section 45(d). (F)Section 54C(d)(1) of such Code is amended by inserting (as in effect immediately before its repeal) after section 45(d). 
(G)Section 54D(f)(1)(A)(iv) of such Code is amended by inserting (as in effect immediately before its repeal) after section 45(d). (H)Section 55(c)(1) of such Code is amended by striking 45(e)(11)(C),. 
(3)Effective dateThe amendments made by this subsection shall apply to electricity, and refined coal, produced and sold after December 31, 2025. (d)Sense of Congress regarding further extensionIt is the sense of the Congress that the credit under section 45 of the Internal Revenue Code of 1986 should be allowed to expire and should not be extended beyond the expiration dates specified in such section as of the date of the enactment of this Act. 
3.Reduction of corporate income tax 
(a)In generalSection 11 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (e)Reduction (1)In generalIn the case of any taxable year beginning more than 1 year after the date of the enactment of this subsection, the amount of tax otherwise imposed under this section with respect to any taxpayer for such taxable year shall be reduced by the applicable percentage of such amount. 
(2)Applicable percentageFor purposes of this subsection— (A)In generalThe term applicable percentage means the percentage which the Secretary estimates will result in— 
(i)a decrease in revenues to the Treasury for the fiscal year which includes the date of the enactment of this subsection and the 10 subsequent fiscal years, which is equal to (ii)the increase in such revenues for such taxable years by reason of the amendments made by section 2 of the PTC Elimination Act. 
(B)Single percentageThe percentage under subparagraph (A) shall be determined by the Secretary not later than the date which is 1 year after the date of the enactment of this subsection and shall apply for all taxable years to which paragraph (1) applies.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning more than 1 year after the date of the enactment of this Act. 
 
